ORDER

PER CURIAM.
Defendant Darrell Lewis appeals his conviction by jury in the Circuit Court of the City of St. Louis of one count of attempted robbery in the first degree, sections 569.010 and 564.011, R.S.Mo. (2000), and one count of armed criminal action, section 571.015, R.S.Mo. (2000). We affirm the trial court’s judgment.
No error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).